DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/15/2022 has been entered.  
Claims 1-6, 8-22 and 24-32 are pending.  
Claims 7 and 23 are canceled.  
Claims 1-6, 8-22 and 24-32 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 17, 24 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sfar et al. (Pub. No.: US 20090175214 A1) in view of Teyeb et al. (Pub. No.: US 20130044674 A1), hereafter respectively referred to as Sfar and Teyeb.  
	In regard to Claim 1, Sfar teaches A method for wireless communication comprising: determining, by a first wireless communications device (WTRU, Para. 82, 114, FIGS. 2-3, 8-9) connected via a tether to a second wireless communications device (RS, Para. 82, 114, FIGS. 2-3, 8-9), whether to operate in cooperation with the second wireless communications device (FIG. 8 is a flow diagram of the sequence of actions involved in a decode-and-forward scheme 800, where the BS selects an RS 810 and transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 1-3, 8-9.  The UL example is similar to that shown in FIG. 8, but with the BS 910 and the WTRU 930 roles switched (not shown), Para. 114, FIGS. 2-3, 8-9) in full-duplex communication (full-duplex relay 4200, Para. 301, FIGS. 2-3, 8-9, 42), the full-duplex communication comprising transmitting outgoing data simultaneously to receiving incoming data (full-duplex relay 4200, i.e. the RS is capable of simultaneous reception and transmission, Para. 301, FIGS. 2-3, 8-9, 42).  
	Sfar teaches transmitting, by the first wireless communications device (WTRU 930, Para. 114, FIGS. 2-3, 8-9) in response to determining to operate in full duplex communication, the outgoing data (WTRU 930 creates a message/packet m.  The WTRU transmits m to the RS 920 and the BS 910.  Para. 114, FIG. 2-3, 8-9) to a third wireless communications device (BS 910, Para. 114, FIG. 2-3, 8-9), wherein the first wireless communications device functions as a transmitter to the third wireless communications device (The WTRU transmits m to the BS 910, Para. 114, FIG. 2-3, 8-9), and the second wireless communications device functions as a receiver from the third wireless communications device (the BS transmits a message for a WTRU to the selected RS 820, Para. 82, 94, FIG. 2-3, 8-9), at substantially the same time to each other (FIGS. 2-3 each show a WTRU 150 conducting bidirectional with both a relay station (RS) 160 and a base station (BS) 195, and a relay station (RS) 160 conducting bidirectional with both a WTRU 150 and a base station (BS) 195, Para. 77) in full duplex communication (full-duplex relay 4200, i.e. the RS is capable of simultaneous reception and transmission, Para. 301, FIGS. 2-3, 8-9, 42).  
	Sfar teaches receiving, by the first wireless communications device (WTRU, Para. 94, FIGS. 2-3, 8-9) in response to the determining to operate in full duplex communication, the incoming data (RS transmits the DL data until the WTRU correctly decodes it 840, Para. 94, FIGS. 2-3, 8-9) via the tether received at the second wireless communications device (transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 2-3, 8-9) from the third wireless communications device (the BS transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 2-3, 8-9).  
Sfar, although providing an implicit teaching, fails to explicitly teach determining whether to operate in cooperation with the second wireless communications device in full-duplex communication, and fails to explicitly teach the first wireless communications device functions as a transmitter to the third wireless communications device, and the second wireless communications device functions as a receiver from the third wireless communications device, at substantially the same time to each other in full duplex communication.  
Teyeb teaches determining whether to operate in cooperation with the second wireless communications device in full-duplex communication (a first frequency band is allocated for a first time (represented by block 30) for transmissions from the base station to the user equipment (directly and not via a relay) and for transmissions from the base station to the relay node 30, Para. 29, FIG. 3.  A second frequency band is allocated for that same time period, as referenced by block 32, for transmissions from the user equipment to either the base station (directly and not via a relay node) or for a user equipment to transmit to the relay node, Para. 30, FIG. 3).  [the examiner notes that FIG. 3 shows a determination is made of whether the resources involve the relay node for one arrangement of simultaneous uplink and downlink transmissions, or involve a different arrangement of simultaneous uplink and downlink transmissions].  
Teyeb teaches the first wireless communications device (user equipment, Para. 30, FIG. 3) functions as a transmitter to the third wireless communications device (A second frequency band is allocated for that same time period, as referenced by block 32, for transmissions from the user equipment to the base station (directly and not via a relay node), Para. 30, FIG. 3), and the second wireless communications device (relay node, Para. 29, FIG. 3) functions as a receiver from the third wireless communications device (In the arrangement shown in FIG. 3, a first frequency band is allocated for a first time (represented by block 30) for transmissions from the base station to the relay node 30, Para. 29, FIG. 3), at substantially the same time to each other (a first time, Para. 29, FIG. 3.  That same time period, Para. 30, FIG. 3) in full duplex communication (frequency division duplex (FDD) systems, Para. 28, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyeb with the teachings of Sfar since Teyeb provides a technique for utilizing resources with respect to frequency division duplex systems, which can be introduced into the system of Sfar to permit two communications of two different directions to be conducted simultaneously.  


	In regard to Claim 9, Sfar teaches A method for wireless communication comprising: determining, by a first wireless communications device (WTRU, Para. 82, 114, FIGS. 2-3, 8-9) connected via a tether to a second wireless communications device (RS, Para. 82, 114, FIGS. 2-3, 8-9), whether to operate in cooperation with the second wireless communications device (FIG. 8 is a flow diagram of the sequence of actions involved in a decode-and-forward scheme 800, where the BS selects an RS 810 and transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 1-3, 8-9.  The UL example is similar to that shown in FIG. 8, but with the BS 910 and the WTRU 930 roles switched (not shown), Para. 114, FIGS. 2-3, 8-9) in full-duplex communication (full-duplex relay 4200, Para. 301, FIGS. 2-3, 8-9, 42), the full-duplex communication comprising transmitting outgoing data simultaneously to receiving incoming data (full-duplex relay 4200, i.e. the RS is capable of simultaneous reception and transmission, Para. 301, FIGS. 2-3, 8-9, 42).  
Sfar teaches receiving, by the first wireless communications device (WTRU 930, Para. 114, FIGS. 2-3, 8-9) in response to determining to operate in full duplex communication, incoming data from a third wireless communications device, wherein the first wireless communications device functions as a receiver from the third wireless communications device (WTRU 150 may also be able to receive and process signals directly from the BS 195, Para. 82, FIG. 2-3, 8-9) and the second wireless communications device functions as a transmitter to the third wireless communications device (FIG. 8 is a flow diagram of the sequence of actions involved in a decode-and-forward scheme 800, where the BS selects an RS 810 and transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 1-3, 8-9.  The UL example is similar to that shown in FIG. 8, but with the BS 910 and the WTRU 930 roles switched (not shown), Para. 114, FIGS. 2-3, 8-9), at substantially the same time to each other (FIGS. 2-3 each show a WTRU 150 conducting bidirectional with both a relay station (RS) 160 and a base station (BS) 195, and a relay station (RS) 160 conducting bidirectional with both a WTRU 150 and a base station (BS) 195, Para. 77) in full duplex communication (full-duplex relay 4200, i.e. the RS is capable of simultaneous reception and transmission, Para. 301, FIGS. 2-3, 8-9, 42).  
Sfar teaches transmitting, by the first wireless communications device (WTRU, Para. 94, FIGS. 2-3, 8-9) in response to the determining to operate in full duplex communication, the outgoing data via the tether to the second wireless communications device for transmission to the third wireless communications device (FIG. 8 is a flow diagram of the sequence of actions involved in a decode-and-forward scheme 800, where the BS selects an RS 810 and transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 1-3, 8-9.  The UL example is similar to that shown in FIG. 8, but with the BS 910 and the WTRU 930 roles switched (not shown), Para. 114, FIGS. 2-3, 8-9) concurrent to the receiving (FIGS. 2 and 3 show at least one WTRU 150 conducting bi-directional communications simultaneously with both base station (BS) 195 and RS 160, Para. 82.  Full-duplex relay 4200, i.e. the RS is capable of simultaneous reception and transmission, Para. 301, FIGS. 2-3, 8-9, 42).  
Sfar, although providing an implicit teaching, fails to explicitly teach determining whether to operate in cooperation with the second wireless communications device in full-duplex communication, and fails to explicitly teach the first wireless communications device functions as a receiver from the third wireless communications device, and the second wireless communications device functions as a transmitter to the third wireless communications device, at substantially the same time to each other in full duplex communication.  
Teyeb teaches determining whether to operate in cooperation with the second wireless communications device in full-duplex communication (a first frequency band is allocated for a first time (represented by block 30) for transmissions from the base station to the user equipment (directly and not via a relay) and for transmissions from the base station to the relay node 30, Para. 29, FIG. 3.  A second frequency band is allocated for that same time period, as referenced by block 32, for transmissions from the user equipment to either the base station (directly and not via a relay node) or for a user equipment to transmit to the relay node, Para. 30, FIG. 3).  [the examiner notes that FIG. 3 shows a determination is made of whether the resources involve the relay node for one arrangement of simultaneous uplink and downlink transmissions, or involve a different arrangement of simultaneous uplink and downlink transmissions].  
Teyeb teaches the first wireless communications device (user equipment, Para. 31, FIG. 3) functions as a receiver from the third wireless communications device (the first frequency band (as represented by block 34) is allocated for the base station to transmit to the user equipment, Para. 31, FIG. 3), and the second wireless communications device (relay node, Para. 32, FIG. 3) functions as a transmitter to the third wireless communications device (the second frequency band (as represented by block 36) is allocated for the relay node to transmit to the base station, Para. 32, FIG. 3), at substantially the same time to each other (In a subsequent time period, Para. 31, FIG. 3.  That second time period, Para. 32, FIG. 3) in full duplex communication (frequency division duplex (FDD) systems, Para. 28, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyeb with the teachings of Sfar since Teyeb provides a technique for utilizing resources with respect to frequency division duplex systems, which can be introduced into the system of Sfar to permit two communications of two different directions to be conducted simultaneously.  


In regard to Claim 17, Sfar teaches A wireless communications device comprising: a processor (WTRU, Para. 82, 114, FIGS. 2-3, 8-9) configured to determine whether to operate in cooperation with a second wireless communications device (FIG. 8 is a flow diagram of the sequence of actions involved in a decode-and-forward scheme 800, where the BS selects an RS 810 and transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 1-3, 8-9.  The UL example is similar to that shown in FIG. 8, but with the BS 910 and the WTRU 930 roles switched (not shown), Para. 114, FIGS. 2-3, 8-9) in full-duplex communication (full-duplex relay 4200, Para. 301, FIGS. 2-3, 8-9, 42), the full-duplex communication comprising transmitting outgoing data simultaneously to receiving incoming data (full-duplex relay 4200, i.e. the RS is capable of simultaneous reception and transmission, Para. 301, FIGS. 2-3, 8-9, 42).  
Sfar teaches a transceiver configured to: transmit, in response to determining to operate in full duplex communication, the outgoing data (WTRU 930 creates a message/packet m.  The WTRU transmits m to the RS 920 and the BS 910.  Para. 114, FIG. 2-3, 8-9) to a third wireless communications device (BS 910, Para. 114, FIG. 2-3, 8-9), wherein the wireless communications device functions as a transmitter to the third wireless communications device (The WTRU transmits m to the BS 910, Para. 114, FIG. 2-3, 8-9) and the second wireless communications device functions as a receiver from the third wireless communications device (the BS transmits a message for a WTRU to the selected RS 820, Para. 82, 94, FIG. 2-3, 8-9), at substantially the same time to each other (FIGS. 2-3 each show a WTRU 150 conducting bidirectional with both a relay station (RS) 160 and a base station (BS) 195, and a relay station (RS) 160 conducting bidirectional with both a WTRU 150 and a base station (BS) 195, Para. 77) in full duplex communication (full-duplex relay 4200, i.e. the RS is capable of simultaneous reception and transmission, Para. 301, FIGS. 2-3, 8-9, 42).  
Sfar teaches receive, via a tether in response to the determining to operate in full duplex communication, the incoming data (RS transmits the DL data until the WTRU correctly decodes it 840, Para. 94, FIGS. 2-3, 8-9) received at the second wireless communications device (transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 2-3, 8-9) from the third wireless communications device (the BS transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 2-3, 8-9).  
Sfar, although providing an implicit teaching, fails to explicitly teach determine whether to operate in cooperation with a second wireless communications device in full-duplex communication, and fails to explicitly teach the wireless communications device functions as a transmitter to the third wireless communications device, and the second wireless communications device functions as a receiver from the third wireless communications device, at substantially the same time to each other in full duplex communication.  
Teyeb teaches determine whether to operate in cooperation with a second wireless communications device in full-duplex communication (a first frequency band is allocated for a first time (represented by block 30) for transmissions from the base station to the user equipment (directly and not via a relay) and for transmissions from the base station to the relay node 30, Para. 29, FIG. 3.  A second frequency band is allocated for that same time period, as referenced by block 32, for transmissions from the user equipment to either the base station (directly and not via a relay node) or for a user equipment to transmit to the relay node, Para. 30, FIG. 3).  [the examiner notes that FIG. 3 shows a determination is made of whether the resources involve the relay node for one arrangement of simultaneous uplink and downlink transmissions, or involve a different arrangement of simultaneous uplink and downlink transmissions].  
Teyeb teaches the wireless communications device (user equipment, Para. 30, FIG. 3) functions as a transmitter to the third wireless communications device (A second frequency band is allocated for that same time period, as referenced by block 32, for transmissions from the user equipment to the base station (directly and not via a relay node), Para. 30, FIG. 3), and the second wireless communications device (relay node, Para. 29, FIG. 3) functions as a receiver from the third wireless communications device (In the arrangement shown in FIG. 3, a first frequency band is allocated for a first time (represented by block 30) for transmissions from the base station to the relay node 30, Para. 29, FIG. 3), at substantially the same time to each other (a first time, Para. 29, FIG. 3.  That same time period, Para. 30, FIG. 3)  in full duplex communication (frequency division duplex (FDD) systems, Para. 28, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyeb with the teachings of Sfar since Teyeb provides a technique for utilizing resources with respect to frequency division duplex systems, which can be introduced into the system of Sfar to permit two communications of two different directions to be conducted simultaneously.  


In regard to Claim 24, Sfar teaches A wireless communications device comprising: a processor (WTRU, Para. 82, 114, FIGS. 2-3, 8-9) configured to determine whether to operate in cooperation with a second wireless communications device (FIG. 8 is a flow diagram of the sequence of actions involved in a decode-and-forward scheme 800, where the BS selects an RS 810 and transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 1-3, 8-9.  The UL example is similar to that shown in FIG. 8, but with the BS 910 and the WTRU 930 roles switched (not shown), Para. 114, FIGS. 2-3, 8-9) in full-duplex communication (full-duplex relay 4200, Para. 301, FIGS. 2-3, 8-9, 42), the full-duplex communication comprising transmitting outgoing data simultaneously to receiving incoming data (full-duplex relay 4200, i.e. the RS is capable of simultaneous reception and transmission, Para. 301, FIGS. 2-3, 8-9, 42).  
Sfar teaches a transceiver configured to: receive, in response to determining to operate in full duplex communication, incoming data from a third wireless communications device, wherein the wireless communications device functions as a receiver from the third wireless communications device (WTRU 150 may also be able to receive and process signals directly from the BS 195, Para. 82, FIG. 2-3, 8-9) and the second wireless communications device functions as a transmitter to the third wireless communications device (FIG. 8 is a flow diagram of the sequence of actions involved in a decode-and-forward scheme 800, where the BS selects an RS 810 and transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 1-3, 8-9.  The UL example is similar to that shown in FIG. 8, but with the BS 910 and the WTRU 930 roles switched (not shown), Para. 114, FIGS. 2-3, 8-9), at substantially the same time to each other (FIGS. 2-3 each show a WTRU 150 conducting bidirectional with both a relay station (RS) 160 and a base station (BS) 195, and a relay station (RS) 160 conducting bidirectional with both a WTRU 150 and a base station (BS) 195, Para. 77) in full duplex communication (full-duplex relay 4200, i.e. the RS is capable of simultaneous reception and transmission, Para. 301, FIGS. 2-3, 8-9, 42).  
Sfar teaches transmit, in response to the determining to operate in full duplex communication, outgoing data via the tether to the second wireless communications device for transmission to the third wireless communications device (FIG. 8 is a flow diagram of the sequence of actions involved in a decode-and-forward scheme 800, where the BS selects an RS 810 and transmits a message for a WTRU to the selected RS 820, Para. 94, FIGS. 1-3, 8-9.  The UL example is similar to that shown in FIG. 8, but with the BS 910 and the WTRU 930 roles switched (not shown), Para. 114, FIGS. 2-3, 8-9) concurrent to the receiving (FIGS. 2 and 3 show at least one WTRU 150 conducting bi-directional communications simultaneously with both base station (BS) 195 and RS 160, Para. 82.  Full-duplex relay 4200, i.e. the RS is capable of simultaneous reception and transmission, Para. 301, FIGS. 2-3, 8-9, 42).  
Sfar, although providing an implicit teaching, fails to explicitly teach determine whether to operate in cooperation with a second wireless communications device in full-duplex communication, and fails to explicitly teach the wireless communications device functions as a receiver from the third wireless communications device, and the second wireless communications device functions as a transmitter to the third wireless communications device, at substantially the same time to each other in full duplex communication.  
Teyeb teaches determine whether to operate in cooperation with a second wireless communications device in full-duplex communication (a first frequency band is allocated for a first time (represented by block 30) for transmissions from the base station to the user equipment (directly and not via a relay) and for transmissions from the base station to the relay node 30, Para. 29, FIG. 3.  A second frequency band is allocated for that same time period, as referenced by block 32, for transmissions from the user equipment to either the base station (directly and not via a relay node) or for a user equipment to transmit to the relay node, Para. 30, FIG. 3).  [the examiner notes that FIG. 3 shows a determination is made of whether the resources involve the relay node for one arrangement of simultaneous uplink and downlink transmissions, or involve a different arrangement of simultaneous uplink and downlink transmissions].
Teyeb teaches the wireless communications device (user equipment, Para. 31, FIG. 3) functions as a receiver from the third wireless communications device (the first frequency band (as represented by block 34) is allocated for the base station to transmit to the user equipment, Para. 31, FIG. 3), and the second wireless communications device (relay node, Para. 32, FIG. 3) functions as a transmitter to the third wireless communications device (the second frequency band (as represented by block 36) is allocated for the relay node to transmit to the base station, Para. 32, FIG. 3), at substantially the same time to each other (In a subsequent time period, Para. 31, FIG. 3.  That second time period, Para. 32, FIG. 3) in full duplex communication (frequency division duplex (FDD) systems, Para. 28, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyeb with the teachings of Sfar since Teyeb provides a technique for utilizing resources with respect to frequency division duplex systems, which can be introduced into the system of Sfar to permit two communications of two different directions to be conducted simultaneously.  


In regard to Claim 31, as presented in the rejection of Claim 1, Sfar teaches the first wireless communications device.  
Sfar fails to teach the first wireless communications device functions as an only transmitter to the third wireless communications device, and the second wireless communications device functions as an only receiver from the third wireless communications device for the first wireless communications device.  
Teyeb teaches the first wireless communications device (user equipment, Para. 30, FIG. 3) functions as an only transmitter to the third wireless communications device (A second frequency band is allocated for that same time period, as referenced by block 32, for transmissions from the user equipment to the base station (directly and not via a relay node), Para. 30, FIG. 3), and the second wireless communications device (relay node, Para. 29, FIG. 3) functions as an only receiver from the third wireless communications device for the first wireless communications device (In the arrangement shown in FIG. 3, a first frequency band is allocated for a first time (represented by block 30) for transmissions from the base station to the relay node 30, Para. 29, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyeb with the teachings of Sfar since Teyeb provides a technique for utilizing resources with respect to frequency division duplex systems, which can be introduced into the system of Sfar to permit two communications of two different directions to be conducted simultaneously.  

In regard to Claim 32, as presented in the rejection of Claim 17, Sfar teaches the wireless communications device.  
Sfar fails to teach the wireless communications device functions as an only transmitter to the third wireless communications device, and the second wireless communications device functions as an only receiver from the third wireless communications device for the wireless communications device.
Teyeb teaches the wireless communications device (user equipment, Para. 30, FIG. 3) functions as an only transmitter to the third wireless communications device (A second frequency band is allocated for that same time period, as referenced by block 32, for transmissions from the user equipment to the base station (directly and not via a relay node), Para. 30, FIG. 3), and the second wireless communications device (relay node, Para. 29, FIG. 3) functions as an only receiver from the third wireless communications device for the wireless communications device (In the arrangement shown in FIG. 3, a first frequency band is allocated for a first time (represented by block 30) for transmissions from the base station to the relay node 30, Para. 29, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyeb with the teachings of Sfar since Teyeb provides a technique for utilizing resources with respect to frequency division duplex systems, which can be introduced into the system of Sfar to permit two communications of two different directions to be conducted simultaneously.  


Claims 2-3, 10-11, 18-19 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sfar in view of Teyeb, and further in view of Khurana et al. (Pub. No.: US 20210056059 A1), hereafter referred to as Khurana.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Sfar in view of Teyeb teaches the tether.  
Sfar in view of Teyeb fails to teach the tether comprises a universal serial bus (USB) connection.  
Khurana teaches the tether comprises a universal serial bus (USB) connection (A connecting terminal 178 may include a connector via which the electronic device 101 may be physically connected with the external electronic device (e.g., the electronic device 102), Para. 28, FIG. 1.  The connecting terminal 178 may include a USB connector, Para. 28, FIG. 1.  Electronic device 610 may form a communication path between a first external device 601 (e.g. a USB device) and a second external device 607 (e.g. a WSB device), Para. 104, FIGS. 1, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana with the teachings of Sfar in view of Teyeb since Khurana provides a technique for interconnecting a USB device to other types of devices, which can be introduced into the system of Sfar in view of Teyeb to permit a relay device to provide the necessary processing of data for transferring data from a user’s USB device to a wireless device the user wishes to conduct communications with.  

In regard to Claim 3, as presented in the rejection of Claim 1, Sfar in view of Teyeb teaches the tether.  
Sfar in view of Teyeb fails to teach the tether comprises at least one of a sidelink connection, a Bluetooth connection, or a Wi-Fi connection.  
Khurana teaches the tether comprises at least one of a sidelink connection, a Bluetooth connection, or a Wi-Fi connection (communicate with the external electronic device via the first network 198 (e.g., a short-range communication network, such as Bluetooth™, wireless-fidelity (Wi-Fi) direct), Para. 33, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana with the teachings of Sfar in view of Teyeb since Khurana provides a technique for interconnecting a short-range wireless communication device to other types of devices, which can be introduced into the system of Sfar in view of Teyeb to permit a relay device to provide the necessary processing of data for transferring data from a user’s short-range wireless communication device to a different type of device the user wishes to conduct communications with.  

In regard to Claim 10, as presented in the rejection of Claim 9, Sfar in view of Teyeb teaches the tether.  
Sfar in view of Teyeb fails to teach the tether comprises a universal serial bus (USB) connection.  
Khurana teaches the tether comprises a universal serial bus (USB) connection (A connecting terminal 178 may include a connector via which the electronic device 101 may be physically connected with the external electronic device (e.g., the electronic device 102), Para. 28, FIG. 1.  The connecting terminal 178 may include a USB connector, Para. 28, FIG. 1.  Electronic device 610 may form a communication path between a first external device 601 (e.g. a USB device) and a second external device 607 (e.g. a WSB device), Para. 104, FIGS. 1, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana with the teachings of Sfar in view of Teyeb since Khurana provides a technique for interconnecting a USB device to other types of devices, which can be introduced into the system of Sfar in view of Teyeb to permit a relay device to provide the necessary processing of data for transferring data from a user’s USB device to a wireless device the user wishes to conduct communications with.  

In regard to Claim 11, as presented in the rejection of Claim 9, Sfar in view of Teyeb teaches the tether.  
Sfar in view of Teyeb fails to teach the tether comprises at least one of a sidelink connection, a Bluetooth connection, or a Wi-Fi connection.  
Khurana teaches the tether comprises at least one of a sidelink connection, a Bluetooth connection, or a Wi-Fi connection (communicate with the external electronic device via the first network 198 (e.g., a short-range communication network, such as Bluetooth™, wireless-fidelity (Wi-Fi) direct), Para. 33, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana with the teachings of Sfar in view of Teyeb since Khurana provides a technique for interconnecting a short-range wireless communication device to other types of devices, which can be introduced into the system of Sfar in view of Teyeb to permit a relay device to provide the necessary processing of data for transferring data from a user’s short-range wireless communication device to a different type of device the user wishes to conduct communications with.  

In regard to Claim 18, as presented in the rejection of Claim 17, Sfar in view of Teyeb teaches the tether.  
Sfar in view of Teyeb fails to teach the tether comprises a universal serial bus (USB) connection.  
Khurana teaches the tether comprises a universal serial bus (USB) connection (A connecting terminal 178 may include a connector via which the electronic device 101 may be physically connected with the external electronic device (e.g., the electronic device 102), Para. 28, FIG. 1.  The connecting terminal 178 may include a USB connector, Para. 28, FIG. 1.  Electronic device 610 may form a communication path between a first external device 601 (e.g. a USB device) and a second external device 607 (e.g. a WSB device), Para. 104, FIGS. 1, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana with the teachings of Sfar in view of Teyeb since Khurana provides a technique for interconnecting a USB device to other types of devices, which can be introduced into the system of Sfar in view of Teyeb to permit a relay device to provide the necessary processing of data for transferring data from a user’s USB device to a wireless device the user wishes to conduct communications with.  

In regard to Claim 19, as presented in the rejection of Claim 17, Sfar in view of Teyeb teaches the tether.  
Sfar in view of Teyeb fails to teach the tether comprises at least one of a sidelink connection, a Bluetooth connection, or a Wi-Fi connection.  
Khurana teaches the tether comprises at least one of a sidelink connection, a Bluetooth connection, or a Wi-Fi connection (communicate with the external electronic device via the first network 198 (e.g., a short-range communication network, such as Bluetooth™, wireless-fidelity (Wi-Fi) direct), Para. 33, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana with the teachings of Sfar in view of Teyeb since Khurana provides a technique for interconnecting a short-range wireless communication device to other types of devices, which can be introduced into the system of Sfar in view of Teyeb to permit a relay device to provide the necessary processing of data for transferring data from a user’s short-range wireless communication device to a different type of device the user wishes to conduct communications with.  

In regard to Claim 25, as presented in the rejection of Claim 24, Sfar in view of Teyeb teaches the tether.  
Sfar in view of Teyeb fails to teach the tether comprises a universal serial bus (USB) connection.
Khurana teaches the tether comprises a universal serial bus (USB) connection (A connecting terminal 178 may include a connector via which the electronic device 101 may be physically connected with the external electronic device (e.g., the electronic device 102), Para. 28, FIG. 1.  The connecting terminal 178 may include a USB connector, Para. 28, FIG. 1.  Electronic device 610 may form a communication path between a first external device 601 (e.g. a USB device) and a second external device 607 (e.g. a WSB device), Para. 104, FIGS. 1, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana with the teachings of Sfar in view of Teyeb since Khurana provides a technique for interconnecting a USB device to other types of devices, which can be introduced into the system of Sfar in view of Teyeb to permit a relay device to provide the necessary processing of data for transferring data from a user’s USB device to a wireless device the user wishes to conduct communications with.  

In regard to Claim 26, as presented in the rejection of Claim 24, Sfar in view of Teyeb teaches the tether.  
Sfar in view of Teyeb fails to teach the tether comprises at least one of a sidelink connection, a Bluetooth connection, or a Wi-Fi connection.
Khurana teaches the tether comprises at least one of a sidelink connection, a Bluetooth connection, or a Wi-Fi connection (communicate with the external electronic device via the first network 198 (e.g., a short-range communication network, such as Bluetooth™, wireless-fidelity (Wi-Fi) direct), Para. 33, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana with the teachings of Sfar in view of Teyeb since Khurana provides a technique for interconnecting a short-range wireless communication device to other types of devices, which can be introduced into the system of Sfar in view of Teyeb to permit a relay device to provide the necessary processing of data for transferring data from a user’s short-range wireless communication device to a different type of device the user wishes to conduct communications with.  


Claims 4-6, 8, 12-16, 20-22 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sfar in view of Teyeb, and further in view of Damnjanovic et al. (Pub. No.: US 20150333896 A1), hereafter referred to as Damnjanovic.  
	In regard to Claim 4, as presented in the rejection of Claim 1, Sfar in view of Teyeb teaches the first wireless communications device.  
Sfar in view of Teyeb fails to teach processing, by a modem of the first wireless communications device, the outgoing data and the incoming data.  
Damnjanovic teaches processing, by a modem of the first wireless communications device, the outgoing data and the incoming data (UEs 115 can include a communicating component 640 for performing half/full-duplex operations in multiple connectivity wireless communications and/or carrier aggregation (with one or more base stations), Para. 35, FIG. 1.  UE 115 may be a wireless modem, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 5, as presented in the rejection of Claim 1, Sfar in view of Teyeb teaches the first wireless communications device.  
Sfar in view of Teyeb fails to teach processing, by a modem of the first wireless communications device, the outgoing data, wherein the incoming data comprises processed data by a modem of the second wireless communications device.  
Damnjanovic teaches processing, by a modem of the first wireless communications device, the outgoing data, wherein the incoming data comprises processed data by a modem of the second wireless communications device (UEs 115 can include a communicating component 640 for performing half/full-duplex operations in multiple connectivity wireless communications and/or carrier aggregation (with one or more base stations), Para. 35, FIG. 1.  UE 115 may be a wireless modem, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 6, as presented in the rejection of Claim 1, Sfar in view of Teyeb teaches the second wireless communications device.  
Sfar in view of Teyeb fails to teach the processed data comprises radio frequency (RF) layer data from the modem of the second wireless communications device; or physical layer data from the modem of the second wireless communications device.  
Damnjanovic teaches the processed data comprises radio frequency (RF) layer data from the modem of the second wireless communications device; or physical layer data from the modem of the second wireless communications device (carrier(s) between UE 415 and MeNodeB 405 can have an independent RLC layer, Para. 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 8, as presented in the rejection of Claim 1, Sfar in view of Teyeb teaches the first wireless communications device.  
Sfar in view of Teyeb fails to teach determining, by the first wireless communications device, to operate as the transmitter in full duplex communication with the second wireless communications device, based on a first transmit power of the first wireless communications device being less than a second transmit power of the second wireless communications device.  
Damnjanovic teaches determining, by the first wireless communications device, to operate as the transmitter in full duplex communication with the second wireless communications device, based on a first transmit power of the first wireless communications device being less than a second transmit power of the second wireless communications device (determining whether to perform a half-duplex or full-duplex operation with one of the cells may be based on a transmit power for communicating with the cells.  Half/full-duplex operation component 660 can configure full-duplex operations with SeNodeB 605-b over communication link 625-b based on determining the transmit power for the UE 615 as less than the threshold power.  Para. 88).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 12, as presented in the rejection of Claim 9, Sfar in view of Teyeb teaches the first wireless communications device.  
Sfar in view of Teyeb fails to teach processing, by a modem of the first wireless communications device, the outgoing data and the incoming data.  
Damnjanovic teaches processing, by a modem of the first wireless communications device, the outgoing data and the incoming data (UEs 115 can include a communicating component 640 for performing half/full-duplex operations in multiple connectivity wireless communications and/or carrier aggregation (with one or more base stations), Para. 35, FIG. 1.  UE 115 may be a wireless modem, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 13, as presented in the rejection of Claim 9, Sfar in view of Teyeb teaches the second wireless communications device.  
Sfar in view of Teyeb fails to teach the processed outgoing data comprises radio frequency (RF) layer data from the modem of the first wireless communications device.  
Damnjanovic teaches the processed outgoing data comprises radio frequency (RF) layer data from the modem of the first wireless communications device (carrier(s) between UE 415 and MeNodeB 405 can have an independent RLC layer, Para. 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 14, as presented in the rejection of Claim 9, Sfar in view of Teyeb teaches the first wireless communications device.  
Sfar in view of Teyeb fails to teach the processed outgoing data comprises physical layer data from the modem of the first wireless communications device.  
Damnjanovic teaches the processed outgoing data comprises physical layer data from the modem of the first wireless communications device (SeNodeB 505-b may provide configuration information of lower layer functionalities (e.g., MAC/PHY layers), Para. 74).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 15, as presented in the rejection of Claim 9, Sfar in view of Teyeb teaches the first wireless communications device.  
Sfar in view of Teyeb fails to teach processing, by a modem of the first wireless communications device, the incoming data, wherein the outgoing data comprises unprocessed data processed by a modem of the second wireless communications device prior to the transmission to the third wireless communications device.
Damnjanovic teaches processing, by a modem of the first wireless communications device, the incoming data, wherein the outgoing data comprises unprocessed data processed by a modem of the second wireless communications device prior to the transmission to the third wireless communications device (UEs 115 can include a communicating component 640 for performing half/full-duplex operations in multiple connectivity wireless communications and/or carrier aggregation (with one or more base stations), Para. 35, FIG. 1.  UE 115 may be a wireless modem, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 16, as presented in the rejection of Claim 9, Sfar in view of Teyeb teaches the first wireless communications device.  
Sfar in view of Teyeb fails to teach determining, by the first wireless communications device, to operate as the receiver in full duplex communication with the second wireless communications device, based on a first transmit power of the first wireless communications device being greater than a second transmit power of the second wireless communications device.
Damnjanovic teaches determining, by the first wireless communications device, to operate as the receiver in full duplex communication with the second wireless communications device, based on a first transmit power of the first wireless communications device being greater than a second transmit power of the second wireless communications device (UEs 115 can include a communicating component 640 for performing half/full-duplex operations in multiple connectivity wireless communications and/or carrier aggregation (with one or more base stations), Para. 35, FIG. 1.  UE 115 may be a wireless modem, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 20, as presented in the rejection of Claim 17, Sfar in view of Teyeb teaches the wireless communications device.  
Sfar in view of Teyeb fails to teach a modem configured to process the outgoing data and the incoming data.  
Damnjanovic teaches a modem configured to process the outgoing data and the incoming data (UEs 115 can include a communicating component 640 for performing half/full-duplex operations in multiple connectivity wireless communications and/or carrier aggregation (with one or more base stations), Para. 35, FIG. 1.  UE 115 may be a wireless modem, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 21, as presented in the rejection of Claim 17, Sfar in view of Teyeb teaches the second wireless communications device.  
Sfar in view of Teyeb fails to teach a modem configured to process the outgoing data, wherein the incoming data comprises processed data by a modem of the second wireless communications device.  
Damnjanovic teaches a modem configured to process the outgoing data, wherein the incoming data comprises processed data by a modem of the second wireless communications device (UEs 115 can include a communicating component 640 for performing half/full-duplex operations in multiple connectivity wireless communications and/or carrier aggregation (with one or more base stations), Para. 35, FIG. 1.  UE 115 may be a wireless modem, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 22, as presented in the rejection of Claim 17, Sfar in view of Teyeb teaches the second wireless communications device.  
Sfar in view of Teyeb fails to teach the processed data comprises radio frequency (RF) layer data from the modem of the second wireless communications device; or physical layer data from the modem of the second wireless communications device.
Damnjanovic teaches the processed data comprises radio frequency (RF) layer data from the modem of the second wireless communications device; or physical layer data from the modem of the second wireless communications device (carrier(s) between UE 415 and MeNodeB 405 can have an independent RLC layer, Para. 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 27, as presented in the rejection of Claim 24, Sfar in view of Teyeb teaches the wireless communications device.  
Sfar in view of Teyeb fails to teach a modem configured to process the outgoing data and the incoming data.
Damnjanovic teaches a modem configured to process the outgoing data and the incoming data (UEs 115 can include a communicating component 640 for performing half/full-duplex operations in multiple connectivity wireless communications and/or carrier aggregation (with one or more base stations), Para. 35, FIG. 1.  UE 115 may be a wireless modem, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 28, as presented in the rejection of Claim 24, Sfar in view of Teyeb teaches the wireless communications device.  
Sfar in view of Teyeb fails to teach the processed outgoing data comprises radio frequency (RF) layer data from the modem of the wireless communications device.
Damnjanovic teaches the processed outgoing data comprises radio frequency (RF) layer data from the modem of the wireless communications device (carrier(s) between UE 415 and MeNodeB 405 can have an independent RLC layer, Para. 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 29, as presented in the rejection of Claim 24, Sfar in view of Teyeb teaches the wireless communications device.  
Sfar in view of Teyeb fails to teach the processed outgoing data comprises physical layer data from the modem of the wireless communications device.
Damnjanovic teaches the processed outgoing data comprises physical layer data from the modem of the wireless communications device (SeNodeB 505-b may provide configuration information of lower layer functionalities (e.g., MAC/PHY layers), Para. 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  

In regard to Claim 30, as presented in the rejection of Claim 24, Sfar in view of Teyeb teaches the second wireless communications device.  
Sfar in view of Teyeb fails to teach a modem configured to process the incoming data, wherein the outgoing data comprises unprocessed data processed by a modem of the second wireless communications device prior to the transmission to the third wireless communications device.  
Damnjanovic teaches a modem configured to process the incoming data, wherein the outgoing data comprises unprocessed data processed by a modem of the second wireless communications device prior to the transmission to the third wireless communications device (determining whether to perform a half-duplex or full-duplex operation with one of the cells may be based on a transmit power for communicating with the cells.  Half/full-duplex operation component 660 can configure full-duplex operations with SeNodeB 605-b over communication link 625-b based on determining the transmit power for the UE 615 as less than the threshold power.  Para. 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damnjanovic with the teachings of Sfar in view of Teyeb since Damnjanovic provides a technique for efficiently conducting transmissions and receptions involving duplex operations, which can be introduced into the system of Sfar in view of Teyeb to ensure appropriate processes are conducted for transferring data among devices a user wishes to communicate with.  


Response to Arguments
I. Argument for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.  Page 9 of the Remarks presents the argument that The cited portion of Sfar, however, does not describe at least the respective devices behaving as transmitter and receiver "at substantially the same time to each other in full duplex communication."  This argument is not persuasive.  The limitations introduced by the amendment of Claim 1, which are not explicitly taught by Sfar, are explicitly taught by Teyeb et al. (Pub. No.: US 20130044674 A1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Larsson (Pub. No.: US 20080304555 A1) teaches the first wireless communications device functions as a transmitter to the third wireless communications devices and the second wireless communications device functions as a receiver from the third wireless communications device, at substantially the same time to each other in full duplex communication (the transmitting node forms and transmits an OFDM-symbol to the at least one relay node and directly to the receiving node in such a manner as to enable the relayed signal and the direct signal to reach the receiving node at the same time, or at least close enough in time to enable constructive interference of the OFDM symbol, Para. 17-18, FIGS. 3, 5, 6).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
11-15-2022  


/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477